         Case 3:19-mc-80005-SK Document 22 Filed 06/14/19 Page 1 of 1



 1    Paul D. Polidoro (admitted pro hac vice)
      Watch Tower Bible and Tract Society
 2    of Pennsylvania, Legal Department
      100 Watchtower Drive
 3
      Patterson, NY 12563
 4    ppolidor@jw.org
      Tel.: (845) 306-1000
 5    Fax: (845) 306-0709
      Anthony V. Smith (SBN 124840)
 6    Law Office of Anthony V. Smith
      204 East Second Avenue, #331
 7
      San Mateo, CA 94401-3904
 8    Telephone: 650-548-0100
      Counsel for Plaintiff
 9
                          UNITED STATES DISTRICT COURT FOR THE
10                          NORTHERN DISTRICT OF CALIFORNIA
11

12
      In Re DMCA Section 512(h) Subpoena to
13    Reddit, Inc.                                          CASE NO. 3:19-mc-80005-SK

14
                                                            [PROPOSED] ORDER DENYING
15                                                          MOTION FOR DE NOVO
                                                            DETERMINATION OF MOTION TO
16                                                          QUASH
17

18        Before the Court is the Non-Party Movant’s motion for an order quashing Watch Tower

19   Bible & Tract Society of Pennsylvania’s January 16, 2019 subpoena to Reddit, Inc.

20        Having given full consideration to the parties’ papers, the relevant authority, and good
21   cause appearing,
22
          IT IS ORDERED that the motion is DENIED and Reddit, Inc. is hereby directed to
23
     immediately comply with the January 16, 2019 subpoena.
24

25
     DATED: _______________________                 ____________________________________
26                                                  Hon. Jon S. Tigar, U.S.D.J

27

28


     [Proposed] Order                                            Case No. 3:19-mc-80005-SK
